 

ESCROW AGREEMENT

 

This Escrow Agreement dated this 30 day of March 2012 (the “Escrow Agreement”),
is entered into by and among Elephant Talk Communications Corp. (“ETAK”),
Purchaser (“Purchaser,” and together with ETAK, the “Parties,” and each
individually, a “Party”), and Wells Fargo Bank, National Association, a national
banking association, as escrow agent (“Escrow Agent”).

 

RECITALS

 

A.           ETAK and certain purchasers, of which Purchaser is one such
purchaser, have entered into that certain Securities Purchase Agreement dated as
of March 29, 2012 (the “Purchase Agreement”), pursuant to which ETAK has agreed
to sell, and the purchasers have agreed to purchase, 8% Senior Secured
Convertible Notes in the aggregate principal amount of $8,800,000 (the “Note”)
for consideration of $8,000,000 (the “Purchase Price”). Capitalized terms used
herein that are not defined shall have the meanings given to them in the Notes.

 

B.           The Purchase Agreement requires that, with respect to Purchaser, $[
] of the Purchase Price (the “Escrowed Amount”) be deposited into escrow to
secure certain payment obligations of ETAK to Purchaser under the relevant Note;

 

C.           The Parties agree to place the Escrowed Amount in escrow and the
Escrow Agent agrees to hold and distribute such funds in accordance with the
terms of this Escrow Agreement.

 

In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties and the Escrow Agent agree as follows:

 

ARTICLE 1

ESCROW DEPOSIT


Section 1.1.          Receipt of Escrow Property. Upon execution hereof, Agent
shall deliver to the Escrow Agent the amount of $[ ] (the “Escrow Property”) in
immediately available funds.




Section 1.2.          Investments.

 

(a)          The Escrow Agent is authorized and directed to deposit, transfer,
hold and invest the Escrow Property and any investment income thereon as set
forth in Exhibit A hereto, or as set forth in any subsequent written instruction
signed by the Parties. Any investment earnings and income on the Escrow Property
shall become part of the Escrow Property, and shall be disbursed in accordance
with Section 1.3 or Section 1.5 of this Escrow Agreement.

 

1

 

 

(b)          The Escrow Agent is hereby authorized and directed to sell or
redeem any such investments as it deems necessary to make any payments or
distributions required under this Escrow Agreement. The Escrow Agent shall have
no responsibility or liability for any loss which may result from any investment
or sale of investment made pursuant to this Escrow Agreement; provided, that,
the Escrow Agent has invested the Escrow Property in accordance with Exhibit A.
The Escrow Agent is hereby authorized, in making or disposing of any investment
permitted by this Escrow Agreement, to deal with itself (in its individual
capacity) or with any one or more of its affiliates, whether it or any such
affiliate is acting as agent of the Escrow Agent or for any third person or
dealing as principal for its own account. The Parties acknowledge that the
Escrow Agent is not providing investment supervision, recommendations, or
advice.

  

Section 1.3.          Disbursements.

 

(a)          Subject to subsection (d) below, Escrow Agent shall hold the
Escrowed Property and all interest accrued thereon and shall dispose of the same
only in accordance with the following provisions:

 

(i)   upon receipt of a written notice (a “Draw Notice”) from Purchaser stating
(1) that ETAK failed to pay when due any amount due under the Notes (the “Amount
Due”), (2) the section of the Note under which the payment obligation arose and
(3) the dollar amount due, the Escrow Agent shall deliver to Purchaser cash
equal to the lesser of the Amount Due under the relevant Note, and the remaining
balance of the Escrow Property (including any accrued interest);

 

(ii)   upon receipt of a Draw Notice from the Agent stating (1) that an Event of
Default has occurred and is continuing and that the repayment of the Note has
been accelerated under Section 4(b) of the Note and (2) the amount due to
Purchaser, the Escrow Agent shall deliver to Purchaser cash equal to the lesser
of the amount due and the remaining balance of the Escrow Property (including
any accrued interest) (the “Remaining Balance”);

 

(iii)   so long as Purchaser has not delivered a notice to the Escrow Agent that
a Launch Failure (as defined in the Note) as occurred (a “Failure Notice”), then
on each Installment Date (as defined in the Note), the Escrow Agent shall
deliver (1) first, to Purchaser cash equal to the lesser of the sum of all Cash
Payment Amounts (as defined in the Note) being made on such date and the
Remaining Balance at such time, and (2) then, to ETAK cash equal to the lesser
of all Stock Payment Amounts (as defined in the Note) being made on such date
and the Remaining Balance at such time (taking into account all payments
pursuant to Section 1.3(a)(iii)(1) immediately above). In connection with the
foregoing, on each such Installment Date Purchaser shall deliver to the Escrow
Agent written notice of the Cash Payment Amounts and Stock Payment Amounts, and
the Escrow Agent shall not be required to make any calculations of such;

 

2

 

 

(iv)   upon receipt of a Draw Notice from Purchaser stating (1) that no amounts
are presently due and owing to Purchaser under the Note and (2) the aggregate
outstanding principal amount of the Note plus all accrued and unpaid Interest
and Late Charges thereon and any other amounts payable under the Note as of the
date of the notice (the “Aggregate Outstanding Amount”) is less than the balance
of the Escrow Property, the Escrow Agent shall deliver to ETAK cash equal to the
difference between the Aggregate Outstanding Amount and the Remaining Balance at
such time; and

 

(v)    upon a joint written direction signed by the Parties, the Escrow Agent
shall disburse the Escrow, or the appropriate portion thereof, in accordance
with the written direction.

 

(b)          Any notice given by a Party to the Escrow Agent under subsection
(a) above shall include the relevant dollar amount related to that notice and
shall also be given to the other Party simultaneously.

 

(c)          The Escrow Agent’s sole duty is to accept notice under subsection
(a) and shall have no duty to determine nor shall be liable to ascertain the
validity of the claims of Purchaser or ETAK under subsection (a).

 

(d)          The Escrow Agent shall disburse any Escrow Property (1) three (3)
business days after receiving a Draw Notice under subsection (a)(i), (a)(ii) or
(a)(iv), and (2) on the applicable Installment Date after receiving at least
three (3) business days’ prior written notice from Purchaser of the applicable
Cash Payment Amounts and the applicable Stock Payment Amounts; unless in any
such case it receives written notice pursuant to Subsection (e) hereto, upon
which subsection (e) shall govern.

 

(e)          To the extent that the non-requesting Party objects in good faith
to any request for payment, such Party must deliver a written objection notice,
stating the basis for such objection, to the Escrow Agent and the other Party
within seven (7) business days after the date of the applicable Draw Notice
requesting payment and such objection shall be resolved in accordance with
Section 3.5 hereof.

 

(f)          The Escrow Agent shall deliver the applicable portion of the Escrow
Property at the election of the Party entitled to receive the same by (i) a
good, unendorsed check of Escrow Agent payable to the order of such Party, or
(ii) a bank wire transfer to an account designated by such Party.

 

Section 1.4.          Income Tax Allocation and Reporting.

 

(a)          The Parties agree that, for tax reporting purposes, all interest
and other income from investment of the Escrow Property shall, as of the end of
each calendar year and to the extent required by the Internal Revenue Service,
be reported as having been earned by Purchaser, whether or not such income was
disbursed during such calendar year.

 

3

 

 

(b)          Prior to closing, the Parties shall provide the Escrow Agent with
certified tax identification numbers by furnishing appropriate forms W-9 or W-8
and such other forms and documents that the Escrow Agent may request. The
Parties understand that if such tax reporting documentation is not provided and
certified to the Escrow Agent, the Escrow Agent may be required by the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder, to
withhold a portion of any interest or other income earned on the investment of
the Escrow Property.

 

(c)          To the extent that the Escrow Agent becomes liable for the payment
of any taxes in respect of income derived from the investment of the Escrow
Property, the Escrow Agent shall satisfy such liability to the extent possible
from the Escrow Property. The Parties, jointly and severally, shall indemnify,
defend and hold the Escrow Agent harmless from and against any tax, late
payment, interest, penalty or other cost or expense that may be assessed against
the Escrow Agent on or with respect to the Escrow Property and the investment
thereof unless such tax, late payment, interest, penalty or other expense was
directly caused by the gross negligence or willful misconduct of the Escrow
Agent. The indemnification provided by this Section 1.4(c) is in addition to the
indemnification provided in Section 3.1 and shall survive the resignation or
removal of the Escrow Agent and the termination of this Escrow Agreement.

 

Section 1.5.          Termination. Upon the disbursement of all of the Escrow
Property, including any interest and investment earnings thereon, this Escrow
Agreement shall terminate and be of no further force and effect except that the
provisions of Sections 1.4(c), 3.1 and 3.2 hereof shall survive termination.

 

Section 1.6.           Title to Funds. The Company acknowledges and agrees that
until the Escrow Property is disbursed to the Company in accordance with the
terms of this Agreement, the Company has no right, title or interest in such
Escrow Property.

 

4

 

 

ARTICLE 2

DUTIES OF THE ESCROW AGENT

 

Section 2.1.          Scope of Responsibility. Notwithstanding any provision to
the contrary, the Escrow Agent is obligated only to perform the duties
specifically set forth in this Escrow Agreement, which shall be deemed purely
ministerial in nature. Under no circumstances will the Escrow Agent be deemed to
be a fiduciary to any Party or any other person under this Escrow Agreement. The
Escrow Agent will not be responsible or liable for the failure of any Party to
perform in accordance with this Escrow Agreement. The Escrow Agent shall neither
be responsible for, nor chargeable with, knowledge of the terms and conditions
of any other agreement, instrument, or document other than this Escrow
Agreement, whether or not an original or a copy of such agreement has been
provided to the Escrow Agent; and the Escrow Agent shall have no duty to know or
inquire as to the performance or nonperformance of any provision of any such
agreement, instrument, or document. References in this Escrow Agreement to any
other agreement, instrument, or document are for the convenience of the Parties,
and the Escrow Agent has no duties or obligations with respect thereto. This
Escrow Agreement sets forth all matters pertinent to the escrow contemplated
hereunder, and no additional obligations of the Escrow Agent shall be inferred
or implied from the terms of this Escrow Agreement or any other agreement.

 

Section 2.2.          Attorneys and Agents. The Escrow Agent shall be entitled
to rely on and shall not be liable for any action taken or omitted to be taken
by the Escrow Agent in accordance with the advice of counsel or other
professionals retained or consulted by the Escrow Agent. The Escrow Agent shall
be reimbursed as set forth in Section 3.1 for any and all compensation (fees,
expenses and other costs) paid and/or reimbursed to such counsel and/or
professionals. The Escrow Agent may perform any and all of its duties through
its agents, representatives, attorneys, custodians, and/or nominees.

 

Section 2.3.          Reliance. The Escrow Agent shall not be liable for any
action taken or not taken by it in accordance with the direction or consent of
the Parties or their respective agents, representatives, successors, or assigns.
The Escrow Agent shall not be liable for acting or refraining from acting upon
any notice, request, consent, direction, requisition, certificate, order,
affidavit, letter, or other paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons, without
further inquiry into the person’s or persons’ authority. Concurrent with the
execution of this Escrow Agreement, the Parties shall deliver to the Escrow
Agent authorized signers’ forms in the form of Exhibit B-1 and Exhibit B-2 to
this Escrow Agreement.

 

Section 2.4.          Right Not Duty Undertaken. The permissive rights of the
Escrow Agent to do things enumerated in this Escrow Agreement shall not be
construed as duties.

 

Section 2.5.          No Financial Obligation. No provision of this Escrow
Agreement shall require the Escrow Agent to risk or advance its own funds or
otherwise incur any financial liability or potential financial liability in the
performance of its duties or the exercise of its rights under this Escrow
Agreement.

 

5

 

 

ARTICLE 3

PROVISIONS CONCERNING THE ESCROW AGENT

 

Section 3.1.          Indemnification. The Parties, jointly and severally, shall
indemnify, defend and hold harmless the Escrow Agent from and against any and
all loss, liability, cost, damage and expense, including, without limitation,
attorneys’ fees and expenses or other professional fees and expenses which the
Escrow Agent may suffer or incur by reason of any action, claim or proceeding
brought against the Escrow Agent, arising out of or relating in any way to this
Escrow Agreement or any transaction to which this Escrow Agreement relates,
unless such loss, liability, cost, damage or expense shall have been finally
adjudicated to have been directly caused by the willful misconduct or gross
negligence of the Escrow Agent. The provisions of this Section 3.1 shall survive
the resignation or removal of the Escrow Agent and the termination of this
Escrow Agreement.

 

Section 3.2.          Limitation of Liability. the escrow agent SHALL NOT be
liable, directly or indirectly, for any (i) damages, Losses or expenses arising
out of the services provided hereunder, other than damages, losses or expenses
which have been finally adjudicated to have DIRECTLY resulted from the escrow
agent’s gross negligence or willful misconduct, or (ii) special, Indirect or
consequential damages or LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT
LIMITATION LOST PROFITS), even if the escrow agent has been advised of the
possibility of such LOSSES OR damages AND REGARDLESS OF THE FORM OF ACTION.

 

Section 3.3.          Resignation or Removal. The Escrow Agent may resign by
furnishing written notice of its resignation to the Parties, and the Parties may
remove the Escrow Agent by furnishing to the Escrow Agent a joint written notice
of its removal along with payment of all fees and expenses to which it is
entitled through the date of termination. Such resignation or removal, as the
case may be, shall be effective thirty (30) days after the delivery of such
notice or upon the earlier appointment of a successor, and the Escrow Agent’s
sole responsibility thereafter shall be to safely keep the Escrow Property and
to deliver the same to a successor escrow agent as shall be appointed by the
Parties, as evidenced by a joint written notice filed with the Escrow Agent or
in accordance with a court order. If the Parties have failed to appoint a
successor escrow agent prior to the expiration of thirty (30) days following the
delivery of such notice of resignation or removal, the Escrow Agent may petition
any court of competent jurisdiction for the appointment of a successor escrow
agent or for other appropriate relief, and any such resulting appointment shall
be binding upon the Parties.

 

6

 

 

Section 3.4.          Compensation. The Escrow Agent shall be entitled to
compensation for its services as stated in the fee schedule attached hereto as
Exhibit C, which compensation shall be paid by ETAK. The fee agreed upon for the
services rendered hereunder is intended as full compensation for the Escrow
Agent's services as contemplated by this Escrow Agreement; provided, however,
that in the event that the conditions for the disbursement of funds under this
Escrow Agreement are not fulfilled, or the Escrow Agent renders any service not
contemplated in this Escrow Agreement, or there is any assignment of interest in
the subject matter of this Escrow Agreement, or any material modification
hereof, or if any material controversy arises hereunder, or the Escrow Agent is
made a party to any litigation pertaining to this Escrow Agreement or the
subject matter hereof, then the Escrow Agent shall be compensated, at a rate
determined in good faith by the Parties, for such extraordinary services and
reimbursed for all costs and expenses, including reasonable attorneys’ fees and
expenses, occasioned by any such delay, controversy, litigation or event. If any
amount due to the Escrow Agent hereunder is not paid within thirty (30) days of
the date due, the Escrow Agent in its sole discretion may charge interest on
such amount up to the highest rate permitted by applicable law. The Escrow Agent
shall have, and is hereby granted, a prior lien upon the Escrow Property with
respect to its unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights, superior to the interests of any other persons or
entities and is hereby granted the right to set off and deduct any unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights from the Escrow
Property.

 

Section 3.5.          Disagreements. If any conflict, disagreement or dispute
arises between, among, or involving any of the parties hereto concerning the
meaning or validity of any provision hereunder or concerning any other matter
relating to this Escrow Agreement, or the Escrow Agent is in doubt as to the
action to be taken hereunder, the Escrow Agent may, at its option, retain the
Escrow Property until the Escrow Agent (i) receives a final non-appealable order
of a court of competent jurisdiction or a final non-appealable arbitration
decision directing delivery of the Escrow Property, (ii) receives a written
agreement executed by each of the parties involved in such disagreement or
dispute directing delivery of the Escrow Property, in which events the Escrow
Agent shall be authorized to disburse the Escrow Property in accordance with
such final court order, arbitration decision, or agreement, or (iii) files an
interpleader action in a court of competent jurisdiction, and upon the filing
thereof, the Escrow Agent shall be relieved of all liability as to the Escrow
Property and shall be entitled to recover attorneys’ fees, expenses and other
costs incurred in commencing and maintaining any such interpleader action. The
Escrow Agent shall be entitled to act on any such agreement, court order, or
arbitration decision without further question, inquiry, or consent.

 

Section 3.6.          Merger or Consolidation. Any corporation or association
into which the Escrow Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Escrow Agent is a party, shall be
and become the successor escrow agent under this Escrow Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

 

7

 

 

Section 3.7.          Attachment of Escrow Property; Compliance with Legal
Orders. In the event that any Escrow Property shall be attached, garnished or
levied upon by any court order, or the delivery thereof shall be stayed or
enjoined by an order of a court, or any order, judgment or decree shall be made
or entered by any court order affecting the Escrow Property, the Escrow Agent is
hereby expressly authorized, in its sole discretion, to respond as it deems
appropriate or to comply with all writs, orders or decrees so entered or issued,
or which it is advised by legal counsel of its own choosing is binding upon it,
whether with or without jurisdiction. In the event that the Escrow Agent obeys
or complies with any such writ, order or decree it shall not be liable to any of
the Parties or to any other person, firm or corporation, should, by reason of
such compliance notwithstanding, such writ, order or decree be subsequently
reversed, modified, annulled, set aside or vacated.

 

Section 3.8           Force Majeure. The Escrow Agent shall not be responsible
or liable for any failure or delay in the performance of its obligation under
this Escrow Agreement arising out of or caused, directly or indirectly, by
circumstances beyond its reasonable control, including, without limitation, acts
of God; earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action; it being understood that the Escrow Agent shall use commercially
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as reasonably practicable under the
circumstances.

 

ARTICLE 4

MISCELLANEOUS

 

Section 4.1.          Successors and Assigns. This Escrow Agreement shall be
binding on and inure to the benefit of the Parties and the Escrow Agent and
their respective successors and permitted assigns. No other persons shall have
any rights under this Escrow Agreement.  No assignment of the interest of any of
the Parties shall be binding unless and until written notice of such assignment
shall be delivered to the other Party and the Escrow Agent and shall require the
prior written consent of the other Party and the Escrow Agent (such consent not
to be unreasonably withheld).

 

Section 4.2.          Escheat. The Parties are aware that under applicable state
law, property which is presumed abandoned may under certain circumstances
escheat to the applicable state. The Escrow Agent shall have no liability to the
Parties, their respective heirs, legal representatives, successors and assigns,
or any other party, should any or all of the Escrow Property escheat by
operation of law.

 

8

 

 

Section 4.3.          Notices. All notices, requests, demands, and other
communications required under this Escrow Agreement shall be in writing, in
English, and shall be deemed to have been duly given if delivered (i)
personally, (ii) by facsimile transmission with written confirmation of receipt,
(iii) by overnight delivery with a reputable national overnight delivery
service, or (iv) by mail or by certified mail, return receipt requested, and
postage prepaid. If any notice is mailed, it shall be deemed given five business
days after the date such notice is deposited in the United States mail. If
notice is given to a party, it shall be given at the address for such party set
forth below. It shall be the responsibility of the Parties to notify the Escrow
Agent and the other Party in writing of any name or address changes. In the case
of communications delivered to the Escrow Agent, such communications shall be
deemed to have been given on the date received by the Escrow Agent.

 

If to Purchaser:

 

Purchaser Master Fund, Ltd.

c/o Purchaser Capital Management, LP

777 Third Avenue, 30th Floor

New York, NY 10017

Attn: Yoav Roth

Facsimile No.: (212) 571-1279

 

If to ETAK:

 

Elephant Talk Communications, Corp.

19103 Centre Rose Boulevard

Lutz, FL 33558

Attention: Steve van der Velden

Telephone No.: (813) 926-8920

 

If to the Escrow Agent:

 

Wells Fargo Bank, National Association

45 Broadway, 14th Floor

New York, NY 10006

Attention: Matthew Sherman; Corporate, Municipal and Escrow Solutions

Telephone: (212) 515-1573

Facsimile: (212) 509-1716

 

With a copy to ETAK at the address, etc. set forth above.

 

Section 4.4.          Governing Law. This Escrow Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York. The
parties submit to the exclusive jurisdiction of the state and federal courts
located in New York County, New York for any action suit or proceeding arising
out this Agreement.

 

9

 

 

Section 4.5.          Entire Agreement. This Escrow Agreement sets forth the
entire agreement and understanding of the parties related to the Escrow
Property.

 

Section 4.6.          Amendment. This Escrow Agreement may be amended, modified,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and the Escrow Agent.

 

Section 4.7.          Waivers. The failure of any party to this Escrow Agreement
at any time or times to require performance of any provision under this Escrow
Agreement shall in no manner affect the right at a later time to enforce the
same performance. A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.

 

Section 4.8.          Headings. Section headings of this Escrow Agreement have
been inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement.

 

Section 4.9.          Counterparts. This Escrow Agreement may be executed in one
or more counterparts, each of which when executed shall be deemed to be an
original, and such counterparts shall together constitute one and the same
instrument.

 

[The remainder of this page left intentionally blank.]

 

10

 

 

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 

  ELEPHANT TALK COMMUNICATIONS CORP.       By:           Name:           Title:
        Purchaser   By:         By:           Name:         Title: Authorized
Signatory       WELLS FARGO BANK, NATIONAL ASSOCIATION, as Escrow Agent      
By:           Name:           Title:  

 

S-1

 

 

EXHIBIT A

 

Agency and Custody Account Direction

For Cash Balances

Wells Fargo Money Market Deposit Accounts

  

 

 

 

EXHIBIT B-1

 

Certificate as to Authorized Signatures

 



 

 

 

 

EXHIBIT B-2

 

Certificate as to Authorized Signatures

 

 

 

 

EXHIBIT C

 

FEES OF ESCROW AGENT

 



 

